Citation Nr: 0304650	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  93-09 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals, meniscectomy of the right knee with arthritis 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1992 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which initially granted service connection for 
a right knee disorder, rated 10 percent disabling.  

During the course of the veteran's appeal, the rating was 
increased to 20 percent, then to 30 percent disabling, 
effective the date of the original grant of service 
connection, the day following the veteran's discharge from 
service.  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board sitting at the RO in October 
1999. The case was remanded by the Board in November 1999 and 
July 2001.  


FINDINGS OF FACT

1.  The postoperative residuals, meniscectomy of the right 
knee, are productive of severe impairment.

2.  The arthritis of the right knee is manifested by 
limitation of flexion with painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
postoperative residuals, meniscectomy of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R Part 
4, Diagnostic Code 5257 (2002).  

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R Part 4, Diagnostic 
Codes 5101, 5003, 5260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and numerous 
Supplemental Statements of the Case on the issue.  In 
addition, the case was remanded by the Board in November 1999 
and July 2001, the second of which was specifically for the 
purpose of informing the veteran of the provisions of the 
VCAA.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded several VA examinations during 
the course of this claim.  The veteran received a hearing 
before the undersigned member of the Board in October 1999.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

Factual Background

The service medical records show that the veteran underwent a 
partial meniscectomy of the right knee following a knee 
injury.  In June 1992 the RO granted service connection for a 
deficient anterior cruciate ligament, postoperative status, 
partial meniscectomy, right knee and assigned a 10 percent 
rating effective from May 16, 1992, the day following his 
separation from active duty, under diagnostic code 5257.

An examination was conducted by VA in June 1993.  At that 
time, it was reported that he had initially injured his knee 
in 1984 and had undergone surgery in 1990 when a partial 
medial meniscectomy was performed.  He later re-injured the 
knee and was told that he had torn the anterior cruciate 
ligament (ACL).  Examination of the knee showed that he had 5 
degrees of hyperextension and flexion to 145 degrees.  He had 
mild tenderness to palpation in the area of the 
patellofemoral joint.  There was no redness, heat or 
swelling.  Lachman's test for instability was 1+ on the 
right.  X-rays of the right knee showed no abnormality.  The 
assessment was mild ACL insufficiency of the right knee.  

The veteran received treatment at a VA facility in March 1994 
for right knee complaints.  He was hospitalized at a VA 
facility in April 1994.  While hospitalized the veteran 
underwent a right anterior cruciate ligament reconstruction 
with patella repair.  Following his discharge from the 
hospital he received follow-up treatment at a VA outpatient 
clinic.  In July 1995 it was noted that he had developed an 
infection in the right thigh that was found to be related to 
a screw that had been inserted in knee as part of the prior 
surgery.  He underwent irrigation and debridement with 
removal of the screw.  

In October 1995 the RO increased the 10 percent rating in 
effect for the right knee to 20 percent effective from July 
1, 1994.

He veteran received private treatment for several problems, 
including his right knee during 1995 and 1996.  A report of 
private treatment, dated in July 1996, shows that the veteran 
was evaluated for degenerative changes in the knee with a lot 
of pain and swelling that was interfering with his ability to 
stand on his feet all day at work.  X-ray studies showed the 
tunnels from the ACL reconstruction.  There was no osteolysis 
and some minimal degenerative changes.  The assessment was 
knee pain secondary to early degenerative changes.  

The veteran testified before a member of the Board in August 
1999.  At that time, he related that he experienced 
instability in his right knee on a weekly basis and had 
fallen on occasion.  He stated that he had swelling 2 to 3 
times per week and that he took anti-inflammatory and pain 
medication.  He described his pain as being 8 out of 10.  He 
wore a knee brace while he worked.  He stated that he had 
lost approximately 12 days of work in the past year due to 
knee pain.  

An examination was conducted by VA in June 2000.  At that 
time, the veteran stated that he had pain and swelling in his 
right knee.  He could not run and prolonged periods of 
walking, sitting or standing bothered his knee.  Examination 
of the right knee revealed a well-healed surgical scar over 
the anterior aspect of the right knee as well as over the 
lateral and distal thigh region.  He had well-healed 
arthroscopy portals.  The scars were nonadherent, 
nonulcerated and nontender.  Range of motion of the knee was 
from 0 degrees extension to 110 degrees flexion.  There was 
mild-to-moderate pain on range of motion.  There was no 
swelling noted.  There was tenderness to palpation over the 
proximal tibia.  Lachman's sign was 2+.  Anterior drawer sign 
and pivot shift testing was negative.  Collateral ligaments 
were stable to stress.  He was able to heel and toe walk and 
able to squat and rise again.  He did place more weight on 
the left leg while accomplishing these maneuvers.  Thigh 
measurements were noted to be 42 cm on the right and 44 cm on 
the left.  X-ray studies of the knee showed postoperative 
changes in the proximal tibia, presumably due to previous ACL 
repair, with minimal joint space narrowing medially and 
laterally.  The impression was chronic ACL insufficiency of 
the right knee, status post ACL reconstruction, status post 
arthroscopy with partial meniscectomy, status post screw 
removal, slight right distal quadriceps atrophy.  It was 
commented that the veteran had mild to moderate pain on range 
of motion testing that could further limit functional ability 
of the knee during a flare-up or with increased use.  It was 
not feasible; however, to attempt to express this in terms of 
additional limitation of motion as it was not believed that 
this could be accomplished with any degree of medical 
certainty.  

VA outpatient treatment records throughout the appeal period 
have been received and reviewed.  These show treatment 
through August 2001 for various disorders, including the 
veteran's right knee disability.  When last evaluated, the 
veteran was noted to have some medial joint line tenderness 
in the right knee.  There was a 2+ lachman's sign without 
significant varus or valgus instability.  X-ray studies 
showed some mild degenerative changes.  The veteran was 
placed on another medication, Vioxx, and he was to be 
evaluated for a possible revision of his prior surgeries.  

An examination was conducted by VA in October 2001.  At that 
time, the veteran stated that he had had complaints of pain 
and swelling in the right knee.  He could not run and was 
bothered by prolonged sitting or standing.  His complaints 
were said to be essentially unchanged from prior evaluations, 
except that the knee seemed to be giving way more and more 
and he said that swelling was present more often than not.  
On examination, he moved about the room with a satisfactory 
gait.  There were well healed surgical scars about the knee.  
Range of motion was from 0 degrees extension to 115 degrees 
flexion.  There was pain on motion.  No swelling was noted, 
but there was some tenderness to palpation over the medial 
and lateral joint lines as well as at the patellofemoral 
joint.  He had 2+ Lachman's sign.  Pivot shift was slightly 
positive.  Collateral ligaments were stable.  He was able to 
heel and toe walk and squat and arise again.  The impression 
was chronic ACL insufficiency of the right knee, status post 
anterior cruciate ligament reconstruction, status post 
arthroscopy with partial meniscectomy, status post screw 
removal, and prior X-ray evidence of osteoarthritic changes.  
The examiner indicated that the arthritis was related to the 
old right knee injury.  Also, the examiner indicated that as 
far as the Deluca provisions, the veteran had pain on range 
of motion testing.  The pain would further limit functional 
ability during flare-ups or on increased use.  It was not 
feasible to attempt to express any of these in terms of 
additional limitation of motion, as these matters could not 
be determined with any degree of medical certainty.

In an October 2002 rating action the RO granted service 
connection for arthritis of the right knee.  The RO 
determined that the arthritis of the right knee was included 
in the current 30 percent rating.  The RO also stated that 
the 30 percent was granted for severe recurrent subluxation 
or lateral instability under Diagnostic Code 5257.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  

The VA General Counsel further stated that if a veteran does 
not meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997).  In subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCREC 9- 98. 

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  Deluca v. Brown, 8 Vet. App. 202 (1995).  

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2002). 
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation for moderate impairment of the knee 
and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent, requires 
that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.

a)  Arthritis of the Right Knee

The first aspect of the veteran's claim to be determined is 
whether a separated rating is warranted for the traumatic 
arthritis of the right knee.  In this regard, x-rays of the 
right knee taken during the October 2001 VA examination 
confirmed the presence of arthritis.  Additionally the 
examination showed some limitation of motion in the right 
knee with flexion to 115 degrees flexion.  Furthermore, there 
was pain on motion.  Also, the examiner indicated that the 
pain would further limit functional ability during flare-ups 
or on increased use.  Based on this evidence, to include 
consideration of the Deluca case, it is the Board's judgment 
that the arthritis of the right knee with limitation of 
motion warrants a separate 10 percent rating.

However, this same evidence does not reflect a basis for a 
rating in excess of 10 percent.  The recent VA examination 
showed normal extension of the right knee.  A 20 percent 
under Diagnostic Code 5260 requires limitation of flexion to 
30 degrees.  Accordingly, a rating in excess of 10 percent is 
not warranted.

b)  Recurrent Subluxation or Instability of the Right Knee

The veteran is in receipt of a 30 percent rating which is the 
highest rating authorized under Diagnostic Code 5257.  The 
recent VA examination showed that the veteran had complaints 
of instability, swelling and pain of the right knee.  He had 
2+ Lachman's sign and the pivot shift was slightly positive.  
There was some tenderness to palpation.  However, there was 
no swelling and the collateral ligaments were stable.  Also, 
the scar was asymptomatic.  There was no indication of 
subluxation.  

Additionally, there was no evidence of ankylosis.  
Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted.  Referral for extraschedular 
consideration is not warranted because exceptional 
circumstances have not been claimed or demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2002).  The evidence does not show that the 
veteran's right knee disability markedly interferes with 
employment not contemplated in the current evaluation or 
causes frequent hospitalizations.


ORDER

Entitlement to a separate 10 percent rating for arthritis of 
the right knee is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for 
postoperative residuals, meniscectomy of the right knee is 
denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

